Appeals (1) from a judgment of the Supreme Court, entered December 9, 1969 in Albany County, in favor of plaintiff upon a decision of the court at a Trial Term without a jury; and (2) from an order of the Supreme Court at Special Term, entered September 9, 1968 in Albany County, which granted, in part, plaintiff’s motion to strike interrogatories served by defendant. The order and judgment appealed from should be affirmed in all respects, except that the amount of the judgment was erroneously computed and should be reduced by $200. Judgment modified, on the law and the facts, by reducing the amount of the judgment to $1,960, with appropriate interest, and, as so modified, affirmed, with costs to respondent. Order entered September 9, 1968 affirmed, without costs. Reynolds, J. P., Staley, Jr., Greenblott, Sweeney and Simons, JJ., concur.